DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 contains the limitation “the heated straightening plate.” For clarity, the limitation should read --the at least one heated straightening plate-- as introduced in claim 4.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 12 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a means for fastening to the accommodating structure.”
In view of the specification, the generic placeholder has been interpreted as “a profile… that engage(s) in an insertion guide of the accommodating structure along which the article moves when it is fitted on the appliance” (Specification filed on 05/29/2019, page 6, lines 9-14).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a structure for accommodating a refill of hair treatment product” in claim 1 and “an article for a hair treatment device… which is configured to be mounted removably on the accommodating structure such that its presence is detected by the detection element of the device” in claim 10.
In view of the specification, “a structure for accommodating a refill of hair treatment product” in claim 1 has been interpreted as “an insertion guide for the refill” (Specification filed on 05/29/2019, page 3, lines 20-23).
In view of the specification, “an article for a hair treatment device… which is configured to be mounted removably on the accommodating structure such that its presence is detected by the detection element of the devices is” in claim 10 has been interpreted as having “an appearance substantially identical to that of a refill, except that it does not contain a cosmetic product” (Specification filed on 05/29/2019, page 6, lines 31-32).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the normal mode" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the normal mode” has been interpreted as --a normal mode--.
Claim 5 recites the limitation "the use of the latter" in the sixth line of the claim. It is unclear what “the latter” is referring to. For the purpose of examination, “the latter” has been interpreted as --the device--.
Claim 5 recites the limitation "the straightening plate" in the eighth line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the straightening plate” has been interpreted as --a straightening plate--.
Claims 6-7 and 20 are dependent upon claim 5 and therefore inherit the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-18, and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 fails to further limit the subject matter of claim 1 because it does not positively require all the limitations of claim 1 and therefore does not include all the limitations of the claim from which it depends. It is recommended that the preamble of claim 10 reference --the device as claimed in claim 1, further comprising an article--. 
Claim 17 fails to further limit the subject matter of claim 1 because it does not positively require all the limitations of claim 1 and therefore does not include all the limitations of the claim from which it depends. It is recommended that the preamble of claim 17 reference --the device of claim 10, wherein the article is a part of a range of accessories--.
Claim 18--.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 11-16 and 21 are dependent upon claim 10 and therefore inherit the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, 15-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014064660.

    PNG
    media_image1.png
    836
    407
    media_image1.png
    Greyscale

WO ‘660 Figure 1
Regarding claim 1, WO ‘660 discloses a device for treating the hair (Figure 1) (2), comprising: 

    PNG
    media_image2.png
    318
    274
    media_image2.png
    Greyscale

WO ‘660 Figure 17
a structure (Figure 17) (108) for accommodating a refill (Figure 17) (25) of hair treatment product, 
a steam generator (described as a vaporization member in Paragraph 0148) for outputting steam onto the hair at a rate of less than 10 g/min (Paragraph 0035), 
a refill detection element (described as a system for recognizing the presence of the assembly forming a refill on the device in Paragraph 0043) that detects said refill when it is mounted on the accommodating structure (Paragraph 0043), 
the device being designed to pass into a refill-free mode (described as not operating in Paragraph 0043) if no refill is detected by the detection element (described as the refill assembly is not on the device in Paragraph 0043), the operation of the 
Regarding claim 2, WO ‘660 discloses that the device is configured to not operate when no refill is detected and operate when a refill is detected as explained in (Paragraph 0043).
Regarding claim 3, WO ‘660 discloses that the entire device does not operate when there is no refill detected (Paragraph 0043). The entire device includes the steam generator.

    PNG
    media_image3.png
    314
    498
    media_image3.png
    Greyscale

WO ‘660 Figure 20
Regarding claim 4, WO ‘660 discloses that the device is comprising at least one heated straightening plate (described as hot surfaces in Figure 20) (16) (Paragraph 0143). WO 660’ discloses that the entire device does not operate when there is no refill detected (Paragraph 0043). The entire device includes the heated straightening plate.

    PNG
    media_image4.png
    760
    415
    media_image4.png
    Greyscale

WO ‘660 Figure 2
Regarding claim 5
Regarding claim 6, WO ‘660 discloses that the operation in the refill-free mode (described as not operating in Paragraph 0043) is identical to the operation in the finishing-touch mode (described as not operating in Paragraph 0043).
Regarding claim 8, WO ‘660 discloses that the refill detection element is mechanical (Paragraph 0181).
Regarding claim 10, WO ‘660 discloses an article (Figure 17) (25), an article is an object that is identical visually to the refill, for a hair treatment device, which is configured to be mounted removably (the refill is described as removable in Paragraph 0112) on the accommodating structure (Figure 17) (108) such that its presence is detected by the detection element of the device (described as a system for recognizing the presence of the assembly forming a refill on the device in Paragraph 0043).
Regarding claim 11, WO ‘660 discloses that the article does not contain any cosmetic product. An empty refill or a refill that has been used up would not contain any cosmetic product. 
Regarding claim 12, WO ‘660 discloses that the article comprises a means for fastening (Figure 17) (105) (shown as a T shaped profile that slides into the accommodating structure) to the accommodating structure (Figure 17) (108).
Regarding claim 13, WO ‘660 discloses that the fastening means (Figure 17) (105) has an overall shape of a T, slotted in the middle in the cross section (as shown in Figure 17). 
Regarding claim 15, WO ‘660 discloses an article (Figure 17) (25), an article is an object that is identical visually to the refill, that is perfectly capable of being inserted 
Regarding claim 16, WO ‘660 discloses that the article (Figure 17) (25) is configured not to come into contact with a pressing element (Figure 17) (16) of the device when the device is being used to treat the hair (as shown in Figure 17).
Regarding claim 18, WO ‘660 discloses an assembly of a device (Figure 1) (2) and an article (Figure 17) (25) for 5Docket No. 522219USPreliminary Amendmentthe device which is configured to be mounted removably on the accommodating structure (Figure 17) (108) such that its presence is detected by the detection element of the device (described as a system for recognizing the presence of the assembly forming a refill on the device in Paragraph 0043).
Regarding claim 19, WO ‘660 discloses that the temperature adjustment range of the heated straightening plate being reduced or the heated straightening plate being switched off when the steam generator is in the refill-free mode (described as the device not operating when there is no refill detected in Paragraph 0043). If the device is not operating then the heated straightening plate is switched off.
Regarding claim 21, WO ‘660 discloses that the fastening means (Figure 17) (105) comprising two profile elements (one on either side, creating the T shaped profile) that engage in an insertion guide of the accommodating structure (Figure 17) (108) along which the article moves when it is fitted on the device and when it is removed from the latter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014064660.
Regarding claim 17, WO ‘660 discloses all of the elements of the claimed invention as stated above for claims 1 and 10. WO ‘660 also discloses a refill (Figure 17) (25) containing a hair treatment product. The refill in meant to be used until the hair treatment product has been used up. It would then be obvious for the user to obtain an additional refill that was full of hair treatment product. The user would then have the empty refill, an article, which acts in the same way as a refill but does not contain any hair treatment product, and a refill that is full of hair treatment product. These two accessories would make up a range of accessories for the device. 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014064660 in view of US 2015/0144610 (Cho).
Regarding claim 7, WO ‘660 discloses all of the elements of the claimed invention as stated above for claims 1 and 5. WO ‘660 is silent to the operation in the refill-free mode being different that the operation in the finishing-touch mode.

    PNG
    media_image5.png
    387
    483
    media_image5.png
    Greyscale

Cho Figure 1A
Cho teaches a hair styling device (Figure 1A) (100) that has a detection unit (Figure 1A) (130) and a control unit. The control unit may count the number of closures of the device and set the device to a power-off operation or set the device to a preset temperature (as described in Paragraphs 0015-0016) for the purpose of making the hair device easier to use for the user and for regulating the temperature without the user having to turn the device all the way off (as discussed in Cho, Paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the finishing-touch mode of the device of WO ‘660 to set the device to a new operating temperature as taught by Cho in the analogous art of hair styling devices for the purpose of making the hair device easier to 
Regarding claim 20, WO ‘660 in view of Cho discloses all of the elements of the claimed invention as stated above for claims 1, 5, and 7. WO ‘660 discloses that the heated straightening plate is switched off in the refill-free mode (described as the whole device not operating if there is no refill detected in the device in Paragraph 0043). WO ‘660 also discloses that the heated straightening plate is does not operate in in the finishing-touch mode (reached after a certain number of jaw closings described in Paragraph 0043). If the device when into a not operating mode after a certain number of closings, the temperature would be modified as the device is turned off. 

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014064660 in view of US 2012/0186599 (Schmid).
Regarding claim 9, WO ‘660 discloses that the refill is inserted into an insertion guide. WO ‘660 also discloses that the identification of the assembly forming the refill can be carried out mechanically and / or electronically (Paragraph 0181). WO ’660 is silent to the detection element comprising a projection element disposed in an insertion guide of the accommodating structure, against which the refill bears when it is inserted into the insertion guide in order to tallow the detection of the refill. 

    PNG
    media_image6.png
    769
    426
    media_image6.png
    Greyscale

Schmid Figure 4

    PNG
    media_image7.png
    742
    354
    media_image7.png
    Greyscale

Schmid Figure 1
Schmid teaches a hair care device (Figure 4) (18) with a removable piece referred to as a spacer (Figure 1) (22). Schmid teaches that “In some embodiments (not shown), a sensor (e.g., a pressure switch), mechanical interlock, or other appropriate device may be provided to limit or prevent operation of the hair care appliance 18 when the spacer 22 is not properly secured to the housing 24. For example, such a device may be positioned on the head portion 26 and coupled (electrically and/or mechanically) to the vapor-generating system 20 to prevent generation of steam when the spacer 22 is not mounted or is not mounted properly” (Paragraph 0039). A pressure switch is a switch that operates an electrical contact when a projection element switch is pressed down. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection element of WO ‘660 to comprise a projection element (a pressure switch) disposed in an insertion guide of the accommodating structure (where the refill is attached to the hair device of WO ‘660), 
Regarding claim 14, WO ‘660 discloses all of the elements of the claimed invention as stated above for claims 1, 10, 12, and 21. 

    PNG
    media_image8.png
    178
    318
    media_image8.png
    Greyscale

WO ‘660 Figure 19
WO ‘660 also discloses that refill (Figure 19) (25) is preferably effected by lugs (Figure 19) (110) of the support (Figure 19) (105) intended to engage in the accommodating structure (Figure 20) (108) (Paragraph 0213) but is silent to one of the profile elements comprising, at its proximal end, a hook-shaped holding projection that is intended to engage with a clip of the device in order to keep the refill in position on the latter. 

    PNG
    media_image9.png
    377
    393
    media_image9.png
    Greyscale

Schmid Figure 4 Annotated
Schmid teaches a hair care device (Figure 4) (18) with a refill (Figure 4) (42) that connects to the rest of the device by the reservoir release clip (Figure 4) (48) and the hook shaped projection (Schmid Figure 4 Annotated) (Hook Shaped Projection) on the refill (Schmid Paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the attachment means of the refills of WO ‘660 to include, at its proximal end, a hook-shaped holding projection that is intended to engage with a clip of the device in order to keep the refill in position on the latter as taught in the analogous art of hair devices by Schmid to strengthen the connection and prevent the refills from sliding out of place.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0111355 is relevant to this application because it discloses a hair steaming device with a fluid reservoir and vaporization means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PHILIP BISSETTE whose telephone number is (571)270-3168.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL PHILIP BISSETTE/Examiner, Art Unit 3772                                                                                                                                                                                             

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772